Citation Nr: 0200020	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  01-00 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to vocational rehabilitation and training 
pursuant to the provisions of Chapter 31, Title 38, United 
States Code.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:  New Jersey Department of Military 
and Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from August 1959 to July 
1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 determination of the Vocational 
Rehabilitation and Counseling Division of the RO.  A personal 
hearing was held before a member of the Board in July 2001.

At the July 2001 Board hearing, the veteran submitted 
additional evidence directly to the Board.  He submitted a 
waiver of RO review of this evidence, and hence the evidence 
will be considered in this decision.  38 C.F.R. § 20.1304 
(2001). 


FINDINGS OF FACT

1.  In approximately January 1999, the veteran submitted a 
claim for VA Chapter 31 vocational rehabilitation.

2.  The veteran's current combined service-connected 
disability rating is 30 percent.

3.  As the veteran's service-connected disability does not 
prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes and interests, he 
does not have an employment handicap.


CONCLUSION OF LAW

The veteran does not have an employment handicap and does not 
meet the criteria for basic entitlement to benefits pursuant 
to Chapter 31, Title 38, United States Code.  38 U.S.C.A. §§ 
3100, 3101, 3102, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
21.40, 21.51 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1959 to July 
1962.  Service connection has been in effect for residuals of 
a fracture of the right femur since August 1, 1962.

It appears that in about January 1999, the veteran submitted 
a claim for VA Chapter 31 vocational rehabilitation.

By a letter to the veteran dated in late January 1999, the RO 
informed him that his application for vocational 
rehabilitation had been received, and notified him that he 
had been scheduled for a group orientation session in 
February 1999.  

By a letter dated in February 1999, the veteran said that he 
was currently unemployed and was enrolled in a Ph.D. program 
in the physics department at Stevens Institute of Technology 
(SIT).  He said that he was unable to attend the scheduled 
vocational rehabilitation appointment due to academic 
obligations.  He enclosed a copy of a graduate studies 
enrollment form from SIT dated in January 1999 reflecting 
that he was enrolled in a Ph.D. program in physics.  A 
January 1999 letter from SIT shows that he was accepted to 
its graduate school.  A transcript from SIT shows that he 
received a bachelor of engineering degree with high honors in 
June 1969.  A transcript from Drexel University shows that he 
took graduate classes in mechanical engineering from 1969 to 
1971.  A transcript from Union College shows that the veteran 
received an M.S. in industrial administration in June 1973.

In September 1999, a Vocational Rehabilitation Assessment was 
conducted by a private contractor.  A September 1999 
Counseling Record - Medical Information and Related Findings 
form shows that the contractor determined that the veteran 
had limitations on lifting, carrying, pushing, and pulling, 
that he should avoid kneeling, crouching, and crawling, and 
that he had arthritis.

By a letter to the veteran dated in January 2000, a VA 
counseling psychologist indicated that he was scheduled for 
an appointment to determine whether he met the entitlement 
criteria for vocational rehabilitation services.  She noted 
that training could only be authorized if it was absolutely 
necessary in order to qualify for suitable employment.  She 
added that the veteran's previous managerial and engineering 
experiences as well as education suggested that he had 
marketable skills and experiences, and that he did not appear 
to meet the entitlement criteria.

By a letter dated in January 2000, the veteran stated that he 
requested rehabilitation services to continue a research-
focused program of study at SIT, specifically a Ph.D. program 
in plasma physics.  He stated that in October 1998, he was 
discharged from his employment due to "lack of work" which 
resulted from his inability to carry out normal job functions 
as a contractor to the U.S. Department of Energy 
International Technology Export program.  He stated that he 
held that position for five years, and he worked with foreign 
dignitaries and scientific delegations in China and Eastern 
Europe.  He related that as a result of this job, he required 
a left hip replacement, and he also had right leg pain.  He 
said he had been unemployed since November 1998 other than 
consulting work for which he was paid in March 1999.  He said 
he had applied for employment, and was receiving state 
unemployment benefits.  He related that he had no job offers 
despite 150 letters and personal contacts.  He said he had 
been unable to continue his studies at SIT after the spring 
semester in 1999 due to abdominal and foot pain, that he had 
a hernia operation in September 1999, and that he had 
diverticulosis since 1988.  He said he hoped to continue his 
Ph.D. program in the spring of 2000, and contended that he 
would not be able to qualify for employment opportunities in 
his area of research unless he embarked on the Ph.D. program 
previously described.

At a March 2000 VA orthopedic examination, the examiner 
diagnosed an old fracture of the right femur with rod 
insertion, recurrent dislocation of the right knee with 
degenerative joint disease, left hip joint replacement, and 
moderate to severe degenerative changes of the lumbar spine.  
The examiner opined that the veteran's service-connected 
right leg disability contributed greatly to his disability 
for his daily activities.

By a letter to a member of Congress dated in April 2000, the 
veteran said that he injured his left hip while working as a 
contractor for the U.S. Department of Energy, and his left 
hip was replaced.  Thereafter he was discharged from his job 
for lack of work and had been unemployed ever since, despite 
attempts to obtain employment.  He said he had applied for VA 
vocational rehabilitation benefits to complete his doctoral 
degree in physics.

In a May 2000 rating decision, the RO determined that clear 
and unmistakable error was present in prior rating decisions 
which assigned a disability rating of less than 30 percent 
for service-connected status post residuals of a fracture of 
the right femur, and assigned a 30 percent rating for such 
disability, effective August 1, 1962, the day after the 
veteran's separation from service.  This is the veteran's 
only established service-connected disability.

In May 2000, the veteran was afforded Chapter 31 vocational 
rehabilitation counseling.  The Counseling Psychologist at 
the RO reviewed the veteran's past educational, employment, 
and medical history.  It was noted that the veteran had a 
B.S. in engineering, an M.S. in industrial administration, 
some graduate studies in mechanical engineering, and had been 
accepted into the Ph.D. program at SIT.  It was noted that 
the veteran wanted Chapter 31 benefits to assist him in 
completing such program.  The psychologist indicated that the 
veteran had an extensive resume and had work experience as a 
project manager, systems engineer, program coordinator, and 
management analyst.  His most recent position was as a vice 
president/senior management analyst from 1994 to 1998, when 
he was laid off due to downsizing.  The psychologist noted 
that the veteran's only service-connected disability related 
to his right femur and knee, and that he had functional 
limitations from his service-connected right leg disability 
and his non-service-connected left hip disability including 
lifting, carrying, pushing and pulling.  He should also avoid 
kneeling, crouching and crawling.  Results of a career 
assessment inventory showed that the veteran scored highly in 
the investigative area, and that suggested occupational 
fields included science, math, research, medicine and health, 
and computer science.  

The VA psychologist stated that the veteran said he believed 
he could get a job with the federal government but did not 
want to.  He said he owned his own consulting firm but had 
not as yet been awarded any contracts.  He said he had been 
unemployed since October 1998, with the exception of a short 
consulting contract in March 1999.  The psychologist 
indicated that the veteran's transferable skills were 
evaluated, and that such evaluation showed that a post-
secondary school teacher was one of several types of 
occupations which would utilize his transferable skills.  She 
noted that the veteran resisted the idea of teaching as a 
career as that would redirect him away from doing research.  
The psychologist concluded that the veteran's service-
connected disability restricted his ability to commute to New 
Jersey to attend SIT, but did not restrict his ability to 
perform work within his current skills and abilities.  She 
stated that she did not find an impairment of employability, 
and did not find that he had an employment handicap.  

In a certification of entitlement/current feasibility, the 
psychologist noted that the veteran had an impairment of 
employability, that his service-connected disability 
materially contributed to such impairment of employability, 
that the veteran had overcome the effects of the impairment 
of employability, and that the veteran did not have an 
employment handicap.  In an entitlement summary, she noted 
that the veteran's service-connected disability impaired his 
ability to perform physically strenuous activities, but did 
not impair his ability to qualify for, obtain and maintain 
suitable employment consistent with his interests, abilities, 
disabilities, and employment market positions.  She noted 
that the veteran previously held top-level positions, and 
lost his job due to downsizing, not due to his disability or 
limitations.  She opined that his managerial experience and 
skills were still marketable and consistent with his 
limitations.  She stated that the veteran wanted education, 
not employment at this time.  She concluded that the veteran 
had an impairment of employability only as related to 
physically strenuous positions, but had overcome this 
impairment through his education, training, skills and 
experience, and did not have an employment handicap.  She 
found that the veteran was not in need of additional 
education or training to become suitably employed.  
Entitlement to Chapter 31 benefits was not found.  She 
indicated that employment assistance was offered to the 
veteran, but he declined this service as he wanted to pursue 
his Ph.D. and research, and as employment was not his goal at 
this time.

By a letter to the veteran apparently dated in August 2000, 
the VA counseling psychologist informed him that he had not 
been denied vocational rehabilitation services, since he was 
offered employment assistance, which he declined.  She stated 
that the veteran clearly had advanced marketable education, 
experience, and skills.

In an October 2000 statement of the case, it was noted that 
proof of the marketability of the veteran's education was 
reflected in his employment history, and that transferable 
skills and marketable areas of employment had been identified 
in a comprehensive vocational assessment.  It was concluded 
that a plan of employment assistance alone would lead to 
successful employment in light of his extensive education, 
experience, and well-developed skills, but that employment 
assistance was refused by the veteran.

By a statement dated in December 2000, the veteran reiterated 
many of his assertions.  He said that he wanted vocational 
rehabilitation to "finalize research," which would result 
in a Ph.D., a required credential in his chosen field of 
research and technology development support.  He said that a 
Ph.D. was necessary to work in this field, and that his 
current lack of such a degree was the reason he was 
previously prevented from continuing his work in China and 
dismissed for "lack of work."  He contended that his career 
goals had been hindered by the lack of a Ph.D.  He described 
interactions with the VA counseling psychologist who 
evaluated his claim, and said she offered him "job hunting 
counseling" and told him he was perfectly qualified to be 
fully employed somewhere in some job.  He contended that he 
was treated unfairly.  He enclosed a copy of his resume, 
which shows that he was steadily employed from 1969 to 1998, 
and held various positions including engineer, project 
manager, manager/program coordinator, and vice president.  
The resume indicates that since 1998 he has been the 
president and chief executive officer of Design Fuels 
Corporation, where he recently provided technology support to 
the U.S. Department of Energy.

At a July 2001 Board hearing, the veteran reiterated many of 
his assertions.  He said he was involved in research and 
development for the past 25 to 30 years of his career, and 
that he was currently unemployed.  He said that the last 
position he held was as a consultant to the Department of 
Energy, and that his title was vice president.  He said he 
was ". . . given leave from the work I was doing for lack of 
work because I was working with Chinese and Russian 
scientists who would not work with you unless you had a Ph.D. 
and therefore that left me without any tasks and I started 
pursuing this, finalizing my Ph.D."  He said he had been 
unsuccessful in applying for employment positions.  He 
testified, ". . .I'm duly qualified for work, but I'm over-
qualified for any of the work that's normally done on a 
normal basis."  He said his goal was to become a professor 
and teach, and that a Ph.D. was necessary to reach that goal.  
He said he had been offered a professional research position 
at West Virginia University, but that no compensation was 
offered since he did not have a Ph.D.  He said he was being 
considered for an appointment with the current Administration 
and had a recommendation from the Vice President and the 
Virginia senators.  He stated that he was attempting to begin 
his own research laboratory in the U.S. Virgin Islands.  He 
said that he was currently pursuing a Ph.D. from SIT and was 
commuting from Virginia to New Jersey for this purpose.  He 
reported that he had Morton's neuroma of both feet and a left 
hip disability and that traveling was difficult for him.  He 
said he also had diverticulitis, which was his biggest 
medical problem.  He said that he had a high pain tolerance 
and simply dealt with sickness from diverticulitis.  He said 
that his goal was to obtain a Ph.D. which would give him a 
final career and a paying job.

At the July 2001 Board hearing, the veteran submitted 
additional evidence, including private medical records.  An 
April 1999 office note by J. S. Malka, MD, reflects that he 
diagnosed Morton's neuroma.  In a May 2001 note, R. A. 
Communale, MD, indicated that the veteran was severely 
disabled by degenerative arthritis of the spine and hips, had 
an artificial left hip, and his ability to ambulate distances 
was severely limited.  The veteran also submitted information 
regarding fall 2001 graduate course registration at SIT.

II.  Analysis

The veteran claims entitlement to vocational rehabilitation, 
specifically educational training, pursuant to Chapter 31, 
Title 38, United States Code. 

Prior to addressing the merits of the veteran's contentions, 
it must be pointed out that a significant change in the law 
was effected during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well- grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the veteran was notified in October 2000 that his claim was 
denied as it was determined that he had overcome his 
impairment of employability.  The veteran in effect disagrees 
with the laws governing payment of VA vocational 
rehabilitation benefits.  Based on the foregoing, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  As well, VA has a duty 
under the VCAA to assist the veteran in obtaining evidence 
necessary to substantiate his claim, but in this instance he 
has not referenced any missing evidence that might aid his 
claim or may otherwise affect the outcome of this matter.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001)
  
Pursuant to 38 U.S.C.A. § 3102(1)(A), (2), for an original 
application filed on or after November 1, 1990, basic 
entitlement for vocational rehabilitation training pursuant 
to Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and that he be in need of rehabilitation because of 
an employment handicap.

Section 404(a)(b) of Public Law 102-568 amended this 
statutory framework effective October 1, 1993, providing that 
eligibility for Chapter 31 vocational rehabilitation may also 
be established if a veteran has a service-connected 
disability which is compensable at 10 percent which was 
incurred in or aggravated in service on or after September 
16, 1940, and has a serious employment handicap.  Further, 38 
U.S.C.A. § 3101 and § 3102 were recently revised pursuant to 
Public Law 104-275.  The effective date of this revision is 
October 9, 1996.

Pursuant to the revised version, 38 U.S.C.A. § 3102(1)(A)(i), 
(B) states that basic entitlement for vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code, requires, in pertinent part, that a 
veteran have a service-connected disability that is rated 20 
percent disabling or more which was incurred or aggravated in 
service on or after September 16, 1940, and is determined by 
the Secretary to be in need of rehabilitation because of an 
employment handicap.

Otherwise, pursuant to 38 U.S.C.A. § 3102(2)(A), (B), the 
veteran may instead have a service-connected disability which 
is compensable at 10 percent which was incurred in or 
aggravated in service on or after September 16, 1940, and is 
determined by the Secretary to be in need of rehabilitation 
because of a serious employment handicap.

The pertinent law and regulation provide that a veteran shall 
be entitled to a rehabilitation program under the terms and 
conditions of Chapter 31, if the veteran is determined by the 
Secretary of Veterans Affairs to be in need of rehabilitation 
due to an employment handicap.  38 U.S.C.A. § 3102 (West 
Supp. 2001).  An employment handicap is defined as an 
impairment of the veteran's ability to prepare for, obtain or 
retain employment consistent with his abilities, aptitudes, 
and interests.  38 U.S.C.A § 3101 (West 1991 & Supp. 2001); 
38 C.F.R. § 21.51(b) (2001).  Impairment is defined as 
restrictions on employability caused by service-connected and 
non-service-connected disabilities, deficiencies in education 
and training, negative attitudes toward the disabled, and 
other pertinent factors.  38 C.F.R. § 21.51(c)(1) (2001).

An employment handicap which entitles the veteran to 
assistance under the Chapter 31 program exists when all of 
the following conditions are met:  (i) the veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability (as noted, in 
this case, the veteran need only show that his disabilities 
in sum materially contribute to the impairment of 
employability); and (iii) the veteran has not overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes and interests.  38 C.F.R. § 21.51(f)(1) 
(2001).

An employment handicap does not exist when any of the 
following conditions is present:  (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 3102 
(West Supp. 2001); 38 C.F.R. § 21.51(f)(2) (2001).

The Board concurs with the Counseling Psychologist regarding 
the absence of an employment handicap.  Although the veteran 
has some impairment of employability in that he cannot work 
in physically strenuous positions, the evidence shows that 
since service connection was established for a right leg 
disability, he has obtained a B.S. in mechanical engineering, 
an M.S. in industrial administration, and has also conducted 
graduate-level studies in mechanical engineering and physics.  
The evidence as well as the veteran's statements and 
testimony demonstrate that he was consistently employed for 
almost 30 years in intellectually demanding positions.  
Clearly the veteran has overcome any impairment of 
employability.  38 C.F.R. § 21.51 (2001).  The veteran has 
testified that he is qualified for work, but not for the 
specific work he wishes to pursue.

The Board is cognizant of the veteran's desire to obtain a 
Ph.D. in order to obtain work as a professor.  Nonetheless, 
there is no evidence contradicting the opinions of the 
Counseling Psychologist that his service-connected 
disabilities do not materially contribute to any impairment 
of employability.  In this regard, the Board notes that the 
purpose of Chapter 31, Title 38, United States Code, is to 
provide for all services and assistance necessary to enable 
veterans with service-connected disabilities to achieve 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991).  The 
veteran has independence in daily living, and is, by his own 
testimony and by the opinion of the Counseling Psychologist, 
capable of obtaining and maintaining suitable employment.  
The veteran has declined VA employment assistance as he is 
unwilling to pursue employment in any field other than his 
chosen specialty.  It is not the veteran's option to choose 
among the various forms of vocational rehabilitation he may 
desire to pursue.  The professional assessement of the 
counseling psychologist was that he already has ample 
education and experience to be suitably employed and that the 
appropriate form of any assistance to be provided was 
employment assistance.  For the reasons stated above, the 
Board concurs.  

The preponderance of the evidence is against the claim for 
entitlement to vocational rehabilitation training pursuant to 
the provisions of Chapter 31, Title 38, United States Code.  
Thus the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).


ORDER

As the veteran does not have an employment handicap and does 
not meet the criteria for entitlement to Chapter 31 benefits, 
the appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

